DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 03/01/2022 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomae et al (US 2020/0240610 A1).
	In regard to claim 1, Thomae et al disclose a light emitting device provided to a rear of (see [0001]) a vehicle, the light emitting device (Figures 7A-7C) comprising: 
a display portion including a first light source (4a) and a light guide plate (1), the light guide plate being configured to guide light from the first light source to form a first image in a space; and 
a light emitting portion including a second light source (4b) and a light emitting region (the region in front of the light sources), the light emitting region overlapping with the first image in a rear view of the vehicle, the light emitting region being configured to emit light from the second light source to an outside of the vehicle,
wherein the light guide plate does not form an image of a part of the first image (it does not form an image of a part of the first image, it forms the entire image), the image of the part of the first image overlapping with the light emitting region in the rear view of the vehicle (the image is defined by where you take the image—because the light is not collimated, it spreads, and therefore there is a point where the image can be taken where the image overlaps the light emitting region, and thus the image of the part of the image overlaps the light emitting region), the image of the part of the first image located further forward (relative to what?) than the light emitting region (without a reference point claimed the reference point can be take arbitrarily under BRI—there is a reference point where the image of the part of the image is further forward than the light emitting region). (Figures 7A-7C; see at least [0068]-[0072])

	In regard to claim 8, Thomae et al disclose a light emitting device provided to a rear of (see [0001]) a vehicle, the light emitting device (Figures 7A-7C) comprising: 
a display portion including a first light source (4a) and a light guide plate (1), the light guide plate being configured to guide light from the first light source to form a first image in a space; and 
a light emitting portion including a second light source (4b) and a light emitting region (the region in front of the light sources), the light emitting region overlapping with the first image in a rear view of the vehicle, the light 
wherein the light emitting region has a region not emitting the light from the second light source to the outside of the vehicle (again, this is a broad and problematic limitation—the Examiner can interpret this region of the ligth emitting region to be any surface that is not directed to the emission direction of the lamp—i.e. side or rear surfaces—or because at the photon level there is not a photon in every space coming from the emission surface, the front surface can be said to always include regions not emitting light), the region overlapping with the first image in the rear view of the vehicle (again, the first image is defined by where you take the image and the lamp is not collimated—there is a place where the image is taken that also overlaps this non-emitting region of the light emitting region), the region located further forward (again, there is no reference point, thus a reference point is selected by the Examiner under BRI, and it can be said the region is further forward relative to the first image) than the first image. (Figures 7A-7C; see at least [0068]-[0072])

	In regard to claim 7 and 12, Thomae et al disclose that the light guide plate has a light emitting surface configured to emit the light from the first light source, and a test pattern portion configured to evaluate an emission characteristic of the light guide plate is provided on a part of the light emitting surface. (This claim’s broadness is problematic. While the reference does not explicitly teach “a test pattern portion configured for” evaluation, this can be said to be inherent. There is clearly a pattern taught, and this is configured to emit a pattern, and this pattern can be used for testing. It is important for the applicant to determine if this feature is critical or not—if this feature is critical, then it should be in the independent claim, and further detailing of the “test pattern” must be claimed. If it is not a critical feature of the invention, then any and all arguments regarding this feature will be moot, and no amendment to the claim would be required.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomae et al (US 2020/0240610 A1).
In regard to claim 4 and 9, Thomae et al disclose a cover (optic in front of second light sources 4b), the cover configured to cover the light emitting region (which is directly in front of 4b) from the outside of the vehicle (front a perspective of outside the vehicle, this cover covers the light emitting region), wherein a rear end of the first image (made by 2) is positioned on a rear surface of the cover (“rear” is not strictly defined, and will be arbitrarily selected unless more explicitly claimed). (Figures 7A-7C; see at least [0068]-[0072])
Thomae et al fail to disclose that the cover is translucent.
	However, forming optics of varying degrees of translucency is old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the cover of a translucent material in order to reduce glare from the secondary light sources.  

	In regard to claim 6 and 11, Thomae et al disclose that the light guide plate includes a curved portion (3a). (Figures 7A-7C; see at least [0068]-[0072])
	Thomae et al fail to disclose that a radial dimension of the curved portion is 180 mm or more.
	However, “a radial dimension” is a very broad limitation as it can broadly apply to a number of different types of dimensions, and where such dimensions are not seen as critical and serve as optimizable quantities, it would have been obvious to one of ordinary skill in the art at the time of filing to form the curved portion of the light guide plate to have some radial dimension having a value of 180mm or more in order to optimize the light efficiency and optics of the system.

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomae et al (US 2020/0240610 A1) in view of Liu (US 2019/0072708 A1).
In regard to claim 5 and 10, Thomae et al disclose a cover (optic in front of second light sources 4b), the cover configured to cover the light emitting region (which is directly in front of 4b) from the outside of the vehicle (front a perspective of outside the vehicle, this cover covers the light emitting region). (Figures 7A-7C; see at least [0068]-[0072])
	Thomae et al fail to disclose that the cover is translucent, and that a second image is formed. 
	Forming optics of varying degrees of translucency is old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the cover of a translucent material in order to reduce glare from the secondary light sources.  
	In regard to the second image, Liu teaches a cover that includes a second image displayed at a position that overlaps with the first image in the vehicle front-rear direction. (Figure 7A; see at least [0034])
	It would have been obvious to one of ordinary skill in the art at the time of filing to form the second image of Liu onto the cover of Thomae et al in order to provide additional holographic elements to the resulting image. 

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. The applicant’s arguments are moot. The independent claims as filed were broad, and the inclusion of claim 2 into both claim 1 and 8 has only complicated their interpretation more—this is due to the inclusion of the negative limitation. It is rare that a negative limitation can yield allowable subject matter under BRI, especially when applied to non-structural elements or to elements that are poorly defined. An image, for example, is not an element which is fixed but is in flux depending on where the image is is, not what it is not.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E.D/Examiner, Art Unit 2875

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875